Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is made and entered into
by and between Goodman Networks Incorporated (the “Company”), a Texas
corporation with its principal place of business in Plano, Texas, and Craig
Holmes (the “Executive”), and effective as of December 2, 2014 (the “Effective
Date”).

WHEREAS, the operations of the Company and its subsidiaries and Affiliates are a
complex matter requiring direction and leadership in a variety of arenas,
including financial, information technology and others;

WHEREAS, the Executive possesses certain experience and expertise that qualify
him to provide the direction and leadership required by the Company;

WHEREAS, the Company shall provide Executive with highly confidential
information pertaining to the Company and its subsidiaries and Affiliates; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its Chief Financial Officer and the
Executive wishes to accept such employment.

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment. This
Agreement is subject to the Assignment provisions of Section 13 herein.

2. Term. Subject to earlier termination as hereafter provided, the Executive’s
employment shall be for a term of one (1) year, commencing on the Effective
Date, and shall automatically renew thereafter for successive terms of one
(1) year each, unless either party provides notice to the other at least thirty
(30) days prior to the expiration of the original or any successive term that
this Agreement is not to be renewed. The term of this Agreement, as from time to
time extended or renewed, is hereafter referred to as the “Term.” If the
Executive’s employment terminates upon the expiration of the Term or thereafter,
then the Company shall pay to the Executive the Final Compensation and the Final
Bonus (as defined in Section 5(a) below) and the Company shall have no further
obligation to the Executive hereunder, provided, that if such expiration occurs
as a result of notice of nonrenewal given by the Company, as permitted by this
Section 2, then the Company will be deemed to have terminated this Agreement
other than for Cause, and the Executive shall have the right to receive, and the
Company shall pay, the additional amounts in Section 5(d) below.

3. Capacity and Performance

(a) During the Term, the Executive shall serve the Company as its Chief
Financial Officer or, subject to Executive’s rights under Section 5(e), in such
other position as the Chief Executive Officer (“CEO”) may designate from time to
time. The Chief Financial Officer shall report to the Chief Executive Officer.



--------------------------------------------------------------------------------

(b) During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform such duties and responsibilities consistent
with the position of Chief Financial Officer on behalf of the Company and its
Affiliates as may reasonably be designated from time to time by the Chief
Executive Officer (“CEO”) or the Board.

(c) During his employment with the Company, the Executive shall devote his full
business time and his best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental or academic position
during his employment with the Company, except as may be expressly approved by
the CEO or Board in writing. The foregoing shall not limit the Executive’s right
to engage in such activities as are reasonably necessary to monitor and protect
his interests as a minority stockholder in other companies, to the extent a
reasonably prudent minority stockholder of a corporation would be expected to
engage in such activities.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the Term and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:

(a) Base Salary. During the Term, the Company shall pay the Executive a base
salary at the rate of Three-Hundred Fifty-Thousand Dollars ($350,000) per annum,
less any and all lawful withholdings or deductions, payable in accordance with
the payroll practices of the Company for its executives, but not less frequently
than monthly, and subject to increases from time to time as may be approved by
the CEO or Board. Such base salary, including any increases approved by the CEO
or Board is hereafter referred to as the “Base Salary.”

(b) Bonus. With respect to each calendar year during the Term, the Executive
shall be entitled to receive a minimum Bonus based on the achievement by the
Executive of certain performance objectives as set forth on Schedule A to this
Agreement (the “Bonus”) and such other incentive compensation as the Executive
may be eligible to receive under benefit plans maintained by the Company from
time to time. During the initial year of the Term, the Executive shall be
eligible only for a pro-rated Bonus from the Effective Date through the end of
the calendar year. The Bonus shall be payable in accordance with the timing of
the Company’s payment of bonuses to its other senior executives for the
corresponding period and in accordance with the Company’s other policies and
procedures relating to bonus compensation, provided that Executive shall not be
required to be employed by Company on the date bonuses are paid in order to
receive any Bonus payment that he has accrued as provided in this Agreement. The
Bonus shall be payable on March 1 of the year following the year in which such
Bonus was earned or as soon as practicable thereafter; provided, however, that
such Bonus will



--------------------------------------------------------------------------------

in no event be paid later than December 31 of the year after the year in which
the Bonus was earned. The Bonus and any other incentive compensation paid to
Executive shall be in addition to the Base Salary.

(c) Stock Options. Upon the Executive’s execution of a Stock Option Agreement
which will be provided under separate cover, and contingent upon Executive’s
compliance with the terms of the Stock Option Agreement, Executive shall be
entitled to stock options representing 10,000 shares at the exercise price equal
to the fair market value on the date of grant.

(d) Vacation. During the Term, the Executive shall be eligible for vacation time
in accordance with the policies of the Company as in effect from time to time
(currently four (4) weeks of vacation time accrued per year), and subject to the
reasonable business needs of the Company. Vacation that is not used during the
year in which it is accrued may be carried into the first quarter of the next
year but is thereafter lost unless prohibited by law. Vacation that is carried
forward may not be used consecutively with the following year’s vacation. Unless
prohibited by law, the Executive shall not be entitled to any accrued but unused
vacation pay if the Company terminates Executive for Cause. However, if the
Executive’s employment is terminated for any other reason, Executive shall be
entitled to receive his accrued, but unused vacation pay.

(e) Other Benefits. Executive shall be entitled to participate in or receive
benefits under the Company’s Executive Benefit Plan, which includes Health Club
Dues reimbursement of $200.00 per month and Financial Planning reimbursement of
up to Twenty Five Hundred Dollars ($2,500.00) per year, Annual Executive
Physical at Cooper Clinic, First or Business Class airline travel, and any plan
or arrangement made available from time to time by the Company to its employees
generally (including any health, dental, vision, disability, life insurance,
401K or other retirement programs). Any such plan or arrangement, including the
Executive Benefit Plan, shall be revocable and subject to termination or
amendment at any time only in accordance with the terms and conditions of such
plans or arrangements, without recourse by Executive, provided that no such
termination or amendment shall disadvantage Executive or his dependents
disproportionately to any other participants therein (except as may be required
by laws or regulations, such as those related to “top-heavy” or “top hat”
plans).

(f) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the CEO or Board and to such reasonable substantiation and documentation as
may be specified by the Company from time to time.



--------------------------------------------------------------------------------

5. Termination of Employment and Severance Benefits During the Term.
Notwithstanding the provisions of Section 2 hereof, the Executive’s employment
hereunder shall terminate prior to the expiration of the Term under the
following circumstances:

(a) Death. In the event of Executive’s death during the term hereof, the
Executive’s employment shall immediately and automatically terminate. In such
event, the Company shall pay to Executive’s designated beneficiaries or, if no
beneficiaries have been designated by Executive, to his estate, (i) the Base
Salary earned but not paid through the date of termination and (ii) any business
expenses incurred by Executive but un-reimbursed on the date of termination,
provided that such expenses and required substantiation and documentation are
submitted within ninety (90) days of termination and such expenses are
reimbursable under Company policy (all of the foregoing, “Final Compensation”).
In addition, the Company shall pay to Executive’s beneficiaries or estate
(i) the Bonus earned by, and any other incentive compensation awarded to,
Executive but unpaid as of the date of termination, and (ii) if the date of
termination is on or after April 1 of any calendar year, a prorated portion of
the Bonus that that would have been earned by the Executive for that year,
determined by annualizing the Company’s Revenue and EBITDA achieved for the
elapsed portion of such calendar year for purposes of making the determination
contemplated by the annual plan approved by the Board and multiplying the Bonus
amount, as so determined, by a fraction, the numerator of which is the number of
days elapsed between June 1 and the date of termination and the denominator of
which is three hundred sixty-five (365) (collectively, the “Final Bonus”),
payable at the time bonuses are payable to executives of the Company generally.
The Company shall have no further obligation to Executive hereunder.

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon written
notice to the Executive, in the event that the Executive becomes disabled during
his employment through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform the
essential functions of his position, notwithstanding the provision of any
reasonable accommodation, for one hundred twenty (120) consecutive days or more
than one hundred eighty (180) days in the aggregate during any period of three
hundred sixty-five (365) consecutive calendar days. In the event of such
termination, the Company shall have no further obligation to the Executive,
other than for payment of Final Compensation and any Final Bonus.

(ii) The CEO or Board may designate another employee to act in the Executive’s
place during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive his compensation and
benefits in accordance with Section 4, to the extent permitted by the
then-current terms of the applicable benefit plans, until the Executive becomes
eligible for disability income benefits under the Company’s disability income
plan or until the termination of his employment, whichever shall first occur.

(iii) While receiving disability income payments under the Company’s disability
income plan, the Executive shall not be entitled to receive any Base Salary
under Section 4(a) hereof, but shall continue to participate in Company benefit
plans in accordance with Section 4(e) and the terms of such plans, until the
termination of his employment.



--------------------------------------------------------------------------------

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform the essential
functions of his position, the Executive may, and at the request of the Company
shall, submit to a medical examination by a physician selected mutually by the
Company and Executive to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon written notice to the Executive
setting forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:

(i) Material breach by the Executive of the Executive’s obligations under this
Agreement, which material breach, if susceptible of cure, remains uncured after
thirty (30) days’ written notice from the Company specifying in reasonable
detail the nature of such breach;

(ii) Commission by Executive of an act of dishonesty or fraud upon, or willful
misconduct toward, the Company or misappropriation of Company property or
corporate opportunities; as reasonably determined by the Board

(iii) A conviction, guilty plea or plea of nolo contendere of any misdemeanor
that involves (a) moral turpitude or (b) other conduct that involves fraud,
embezzlement, larceny, theft or dishonesty;

(iv) A conviction, guilty plea or plea of nolo contendere of any felony, unless
the Board reasonably determines that the Executive’s conviction of such felony
does not materially affect the Company’s or the Executive’s business reputation
or significantly impair the Executive’s ability to carry out his duties under
this Agreement (provided that the Board shall have no obligation to make such
determination); or

(v) the Executive’s violation of the Company’s policies regarding insobriety
during working hours or the use of illegal drugs.

Upon the giving of written notice of termination of the Executive’s employment
hereunder for Cause, the Company shall have no further obligation to the
Executive, other than for Final Compensation.

(d) By the Company Other Than for Cause. The Company may terminate Executive’s
employment hereunder other than for Cause at any time upon thirty (30) days’
written notice to the Executive. If the Company terminates Executive’s



--------------------------------------------------------------------------------

employment other than for Cause, in addition to Final Compensation and any Final
Bonus, the Executive shall be entitled to severance equal to twelve (12) months
of the Base Salary ($350,000) if the Executive is terminated during the Term
(the “Severance Payment”), provided that if benefits are payable to the
Executive under a separate severance agreement or an executive severance plan as
a result of such termination, the amount payable under such agreement or plan
shall be offset against the amount of the Severance Payment under this
Section 5(d) (provided that such offset would not an impermissible change in the
time or form of any payments subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)). The payment of Severance is subject to
the following conditions: (i) Executive shall not be entitled to any Severance
Payment under this Section 5(d) if termination of Executive is due to the death
or disability of Executive; (ii) any obligation of the Company to provide
Executive any Severance Payment is conditioned on Executive signing and
delivering to the Company an effective release of claims (“Release”) within
twenty-one (21) calendar days, or such other period as the Company may provide,
after the Company has given Executive the written form of the Release requested;
and (iii) if Executive violates any of the covenants in Section 7 of this
Agreement, the Company shall have no obligation to pay Executive any Severance
Payment and Executive shall immediately remit to the Company the full amount of
any Severance paid by the Company to Executive. Any Severance Payment will be
payable in equal installments over six (6) months on the Company’s ordinary
payroll days, beginning on the first payroll date following the sixtieth
(60th) day after the Executive’s termination.

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason, upon written notice to the Company setting forth in
reasonable detail the nature of such Good Reason. In the event of termination in
accordance with this Section 5(e) during the Term, in addition to the Final
Compensation and Final Bonus, the Executive shall be entitled to receive the
Severance Payment he would have been entitled to receive had the Executive been
terminated by the Company other than for Cause during the Term in accordance
with Paragraph 5(d) above; provided that the Executive satisfies all conditions
to such entitlement, including without limitation the signing of an effective
Release; and further provided that if benefits are payable to the Executive
under a separate severance agreement or an executive severance plan as a result
of such termination, the amount payable under such agreement or plan shall be
offset against the amount of the Severance Payment under this Section 5(e)
(provided that such offset would not an impermissible change in the time or form
of any payments subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”)). The following shall constitute Good Reason for
termination by the Executive:

(i) Failure of the Company to continue the Executive in the position of Chief
Financial Officer, or the removal from the Executive and/or the assignment to
any other person the duties, of the duties, responsibilities or functions
customarily performed by the Chief Financial Officer of the Company, and such
failure, removal, or assignment continues for thirty (30) days after written
notice thereof by the Executive specifying in reasonable detail the nature of
such failure. Notwithstanding anything herein to the contrary “Good Reason” as
used herein does not include the CEO’s or Board’s removal of the Executive’s



--------------------------------------------------------------------------------

responsibilities related to these functions supported by good-faith business
judgment. Further, if the Executive consents to a change in position, this
paragraph 5(e)(i) shall not apply;

(ii) Failure of the Company to provide the Executive the Base Salary, Bonus, or
any other benefits in accordance with the terms of Section 4 and such failure
remains uncured for ten business (10) days following written notice thereof by
the Executive specifying in reasonable detail the nature of such failure;

(iii) Any requirement by the Company that the Executive relocate to, or perform
any of his duties hereunder at, any location that is more than fifty (50) miles
from his current office location, provided, however, that reasonable and
customary business travel, and the expectation that the Executive will perform
certain functions in other offices of the Company in the ordinary course of
business consistent with past practices shall not be deemed a required
relocation under this paragraph (iii); or

(iv) A Change of Control of the Company. For purposes of this Agreement, a
“Change in Control” shall mean a Change in Control as defined in the Goodman
Networks, Incorporated Long-Term Incentive Plan in effect at the time of the
subject event, as such plan may be amended from time to time; provided that no
event shall be a Change in Control for purposes of this Agreement unless such
event also constitutes a change in the Company’s ownership, its effective
control or the ownership of a substantial portion of its assets within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). Notwithstanding the foregoing, an initial underwritten public offering
of the Company’s securities pursuant to an effective registration statement
filed under the Securities Act of 1933, as amended (an “IPO”), or any
transactions or events constituting part of an IPO shall not be deemed to
constitute or in any way effect a Change in Control.

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon thirty (30) days’ written notice to the
Company. In the event of termination of the Executive pursuant to this
Section 5(f), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company shall pay the Executive his
Base Salary for the notice period (or for any remaining portion of the period).
The Company shall have no further obligation to the Executive, other than for
any Final Compensation due to him.

6. Effect of Termination. The provisions of this Section 6 shall apply to
termination pursuant to Section 2, Section 5 or otherwise.

(a) The Executive shall promptly give the Company notice of all facts not
previously disclosed to or in the possession of the Company necessary for the
Company to determine the amount and duration of its obligations in connection
with any termination pursuant to Section 5(d), 5(e) or 5(f) hereof.



--------------------------------------------------------------------------------

(b) Benefits shall terminate pursuant to the terms of the applicable benefit
plans based on the date of termination of the Executive’s employment without
regard to any continuation of Base Salary or other payment to the Executive
following such date of termination.

(c) Provisions of this Agreement shall survive any termination of the
Executive’s employment hereunder, including termination of this Agreement upon
the expiration of the Term, if so provided herein or if necessary or desirable
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 7 and 8 hereof and
the obligations of the Company under Section 5. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d), 5(e) or 5(f)
hereof is expressly conditioned upon the Executive’s continued full performance
of his obligations under Sections 7 and 8 hereof. The Executive recognizes that,
except as expressly provided herein, the Company shall have no duty to provide
the Executive with any compensation or other payments following the termination
of the Executive’s employment with the Company.

7. Confidential Information, Ownership of Information, Inventions and Original
Work, and Restrictive Covenants.

(a) Confidential Information. Executive understands that the Company and its
subsidiaries (including but not limited to Multiband Corporation) has a leading
position in a highly technical and extremely competitive business, achieved
through years of work in research, development, engineering, marketing, and
establishing and maintaining relationships with customers, contractors,
subcontractors, manufacturers, and vendors. The Company specializes in, among
other things, end-to-end network solutions including design, engineering,
deployment, maintenance and decommissioning services; network solutions to
wireless carriers, OEMs, backhaul service providers, enterprise and government
customers; and LTE deployment, DAS/in-building, small cells, carrier adds, TDM
migration, 2G/3G harvesting, field technical solutions, cell site management,
drive testing, spectrum conditioning, radio optimization, power upgrades, and
PMO support. The Company also has developed substantial favorable goodwill with
its customers, contractors, subcontractors, manufacturers, and vendors. The
Company’s future success requires that its Confidential Information (defined
below) and other proprietary information be maintained and protected by all
employees and others who perform work for the Company. Executive understands as
part of his work with the Company, he will receive and/or be entrusted with
Confidential Information.

In order for the Company reasonably to protect its interests against the
competitive use of any of the Company’s Confidential Information and other
proprietary information, Executive covenants that, except as necessary in the
ordinary course of performing his employment duties for the Company, he will not
at any time, both during his employment and after cessation of his employment,
whether the cessation is voluntary or involuntary, directly or indirectly
communicate, use, transmit electronically or otherwise, or disclose to any
person or entity, any information, observations, data, written materials,
records and documents or other information concerning the business



--------------------------------------------------------------------------------

or affairs of the Company or its licensees or the business or affairs of any
supplier or customer of the Company (including without limitation, customer
lists or mailing lists, the names, addresses, e-mail addresses and telephone
numbers of all subscribers and prospective subscribers to any product or
service, and any other personally identifiable information relating to such
subscribers), or any processes, equipment or products of the Company or its
licensees, or employee lists, compensation data, pricing information, customer
or supplier pricing information, vendor information, manuals and training
materials, pending projects or proposals, Company financial, technical,
business, and credit information or marketing strategies, analyses and market
expansion plans, all revenue and profit analyses and projections and all
commission structures and statements, all data and tasks maintained in a Siterra
database or any other project database; all past, present or future bidding
data, forecasts, deliverables, budgets, status reports, and invoices relating to
any past, present or future customer, all implemented or planned product and
service improvements or changes, all information about the Company’s network
configuration, plant or any equipment attached thereto, and any document or data
designated as confidential (all of the foregoing are hereinafter referred to as
“Confidential Information”). Executive agrees he will not transmit
electronically or otherwise transfer Confidential Information to any site
(including, without limitation, computer tablet, laptop or desktop computer,
smartphone, cellular phone, personal digital assistant, cloud storage,
electronic storage, website or other electronic device) other than those sites
approved in writing by the Company. Executive specifically acknowledges and
agrees that he may not directly or indirectly provide any Confidential
Information to any person or entity to be used to bid on any new work, or any
Phase of new work, for any current or future customer of the Company. Executive
understands and acknowledges that Confidential Information provides the Company
a competitive advantage over others who do not have the information, and that
the Company would be substantially harmed if Confidential Information were
directly or indirectly disclosed or used.

It is understood, however, that the obligations of this Section 7(a) do not
apply in the event and to the extent that Confidential Information is in the
public domain other than as a result of Executive’s act or omission. Executive
acknowledges that the Confidential Information is the sole property of the
Company, even if Executive helped acquire or develop that Confidential
Information. Executive acknowledges that all confidential information, including
any originals and copies, whether in hardcopy or electronic form, shall at all
times remain the property of the Company and shall not be copied, published,
transmitted or distributed. Executive further acknowledges that he has no
expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems, including, without limitation,
stored computer files, e-mail, texts, and/or voice messages, and that
Executive’s activity, and any files or messages on or using any of those
systems, may be monitored at any time without notice.

(b) Safeguard and Return of Documents. Upon termination of employment for any
reason, or at any earlier time as directed by the Company, Executive shall
immediately deliver to the Company any and all Confidential Information in
Executive’s possession, custody or control, any other documents, data or
information



--------------------------------------------------------------------------------

that Executive acquired as a result of Executive’s employment with the Company
and any copies of any such documents/information. Executive shall not retain any
originals or copies of any documents or materials related to the Company’s
business, of which Executive came into possession or created as a result of
Executive’s employment with the Company. Executive acknowledges that such
information, documents and materials are the exclusive property of the Company.
In addition, upon termination of employment, or at any time earlier as directed
by the Company, Executive shall immediately deliver to the Company any property
or assets of the Company in Executive’s possession, and acknowledges that
Executive shall not be entitled to any Severance under Section 5 if he fails to
return all assets and equipment provided to him for the performance of his
duties.

(c) Ownership of Information, Inventions and Original Work. The Executive agrees
that any creative works, discoveries, designs, software, computer programs,
inventions, improvements, modifications, enhancements, know-how, formulation,
concept or idea which is conceived, created or developed by the Executive,
either alone or with others (collectively referred to as “Work Product”) is the
exclusive property of the Company if:

(i) It was conceived or developed in any part on Company time;

(ii) Any equipment, facilities, materials or Confidential Information of the
Company was used in its conception or development; or

(iii) It either (a) relates, at the time of conception or reduction to practice,
to the Company’s business or to an actual or demonstrably anticipated research
or development project of the Company, or (b) results from any work performed by
the Executive for the Company.

The Executive agrees to assist the Company in obtaining any patent or copyrights
on such Work Product, and to provide such documentation and assistance as is
necessary for the Company to obtain such patent or copyright. The Executive
shall maintain adequate written records of such Work Product, in such format as
may be specified by the Company. Such records will be available to and remain
the sole property of the Company at all times. Executive’s obligations to assist
the Company in obtaining and enforcing patents and copyrights with respect to
any Work Product within the scope of this provision shall continue beyond the
termination of Executive’s employment with the Company.

(d) Restrictive Covenants. Executive acknowledges that in order to effectuate
the promise to hold Confidential Information in trust for the Company and in
order to protect the Company’s legitimate business interests (which include but
are not limited to continuation of contracts and relationships with its
customers, its reputation, and its competitive advantage), it is necessary to
enter into the following restrictive covenants. Without the prior written
consent of the Company, Executive shall not, during his employment at the
Company or for a period of one (1) year following the termination of employment:

(i) Engage in or perform services for a Competing Business. For purposes of this
Agreement, “Competing Business” is one which provides the same or substantially
similar products and services as those provided by the Company during the
Executive’s employment, including, but not limited to telecom consulting,
telecom field services, wireline EFI&T services, RF engineering, integration
engineering, deployment engineering, engineering services, wireless EFI&T
services, software, or circuit audits, retrofits or software development, but
shall specifically exclude any OEM telecom company or electronic manufacturing
services (contract manufacturing) company. The geographic area for purposes of
this restriction is the area(s) within the United States and of any Company
office or facility in which, from which, or in relation to which Executive
performed services for the Company;



--------------------------------------------------------------------------------

(ii) Have any indirect or direct financial interest in a Competing Business;
provided, however, that the ownership by the Executive of any stock listed on
any national securities exchange of any corporation conducting a competing
business shall not be deemed a violation of this Agreement if the aggregate
amount of such stock owned by the Executive does not exceed five percent (5%) of
the total outstanding stock of such corporation;

(iii) Solicit business from, attempt to do business with, or do business with
any person or entity that was a customer/client of the Company during the
Executive’s employment with the Company and which Executive either: (a) called
on, serviced, did business with or had contact with during his employment; or
(b) became acquainted with or received Confidential Information regarding during
his employment. This restriction applies only to business that is in the scope
of services or products provided by the Company. The geographic area for
purposes of this restriction is the area where the customer/client is located
and/or does business; or

(iv) Solicit, induce or attempt to solicit or induce, on behalf of himself or
any other person or entity, any employee of the Company to terminate their
employment with the Company and/or to accept employment elsewhere.

8. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates in
the course of his employment by the Company shall be considered “work made for
hire.”



--------------------------------------------------------------------------------

9. Conflicting Agreements. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

10. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including,
but not limited to, the restraints contained in Paragraph 7. The Executive
agrees that said restraints are necessary for the reasonable and proper
protection of the Company and its Affiliates and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area.

11. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest, provided,
however, Affiliates shall not include the holders of the Company’s preferred
stock, their Affiliates or their portfolio companies (other than the Company),
to the extent applicable.

(b) “Confidential Information” as defined in Paragraph 7(a) shall also include
any information that the Company or any of its Affiliates have received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information will not be disclosed.

(c) “EBITDA” means earnings before interest, taxes, depreciation, and
amortization as determined by the Company, in its sole discretion, in accordance
with generally accepted accounting principles.

(d) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours, and whether on or off
Company premises) during the Executive’s employment and during the period of six
(6) months immediately following termination of his employment that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

(e) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.



--------------------------------------------------------------------------------

(f) “Products” mean all products researched, developed, tested, manufactured,
sold, licensed, leased or otherwise distributed or put into use by the Company
or any of its Affiliates, together with all services provided by the Company or
any of its Affiliates, including, without limitation, all hardware, software or
other technology developed by the Company or any of its Affiliates and any
research data or other documentation related to the development of such
hardware, software or other technology.

(g) “Revenue” means revenue as determined by the Company, in its sole
discretion, in accordance with generally accepted accounting principles
consistently applied.

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law or authorized to be withheld or deducted by the Executive.

13. Assignment. Neither the Company nor the Executive may make any assignment or
transfer of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other, provided, however
that in the event of a merger, consolidation, amalgamation, or transfer or sale
of all or substantially all of the assets of the Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be assigned to and be binding upon and inure to the benefit of such successor
and such successor shall assume, discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

14. Severability and Reformation. If any portion or provision of this Agreement
shall, to any extent, be declared illegal or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. If any restriction contained in Section 7
should be adjudged unreasonable in any court proceeding, then such restriction
shall be reduced or limited in and to such aspects as to make said restriction
reasonable, so that said restriction may be enforced as is adjudged to be
reasonable by the elimination of any unreasonable aspects thereof.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.



--------------------------------------------------------------------------------

16. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, by a reputable national courier service, or deposited in
the United States mail, postage prepaid, registered or certified, and addressed
to the Executive at his last known address on the books of the Company or, in
the case of the Company, at its principal place of business, attention of the
Chair of the Board, or to such other address as either party may specify by
notice to the other actually received.

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment, excluding only any
agreements governing the rights and obligations of the Company and the Executive
with respect to the securities of the Company, and any Company-provided separate
benefit or severance plans, all of which remain in full force and effect in
accordance with their terms.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

19. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

21. Remedies. In the event of a breach of this Agreement, the prevailing party
shall be entitled to all appropriate equitable and legal relief, including, but
not limited to: (a) an injunction to enforce this Agreement or prevent conduct
in violation of this Agreement; (b) damages incurred as a result of the breach;
and (c) attorneys’ fees and costs incurred by enforcing the terms of this
Agreement.

22. Breach of Section 7. Executive understands that a remedy at law for any
breach or threatened breach of Section 7 of this Agreement would be inadequate,
or will cause damage to the Company in an amount difficult to ascertain.
Executive therefore agrees that the Company shall be entitled to temporary and
injunctive relief by any competent court in case of any such breach or
threatened breach, without proof of actual damages that have been or may be
caused to the Company, and without bond, in addition to any other relief to
which the Company may be entitled. Additionally, any period or periods of breach
of Section 7 of this Agreement shall not count toward the restricted period in
Section 7 but shall instead be added to the restrictive period.

23. Governing Law. This is a Texas contract and shall be construed and enforced
under and be governed in all respects by the laws of the State of Texas, without
regard to the conflict of laws principles thereof.



--------------------------------------------------------------------------------

24. Confidentiality. The Executive agrees to keep the terms of this Agreement
strictly confidential. The Executive agrees not to disclose the terms of this
Agreement to anyone other than his spouse, attorney and tax advisor and the
Executive agrees to instruct the individuals to whom disclosure is permitted to
maintain the confidentiality of this Agreement.

25. Section 409A. The Company and the Executive intend for all payments under
this Agreement to either to satisfy the requirements of Section 409A of the
Code, and all applicable guidance promulgated thereunder or to be exempt from
the application of Section 409A of the Code, and this Agreement shall be
construed and interpreted accordingly. Notwithstanding any provision in this
Agreement to the contrary, any reference to “termination of employment” or words
of similar import under this Agreement shall be deemed to refer to a termination
of employment that satisfies the applicable requirements of a “separation from
service” under Section 409A of the Code. In addition, notwithstanding any
provision of this Agreement to the contrary, if, at the time of Executive’s
termination of employment with the Company, the Executive is a “specified
employee” as defined in Section 409A of the Code, and one or more of the
payments or benefits received or to be received by the Executive pursuant to
this Agreement or otherwise would constitute deferred compensation subject to
Section 409A of the Code, then no such payment will be made under this Agreement
until the earliest of (i) the date which is six (6) months after Executive’s
“separation from service” for any reason, other than “death” or “disability” (as
such terms are used in Section 409A(a)(2) of the Code), (ii) the date of
Executive’s “death” or “disability” (as such terms are used in
Section 409A(a)(2) of the Code), or (iii) the effective date of a “change in the
ownership or effective control” of the Company (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The reimbursement of expenses or in-kind
benefits provided pursuant to this Agreement shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or in-kind benefits in
one taxable year shall not affect the expenses eligible for reimbursement or
in-kind benefits in any other taxable year; (2) the reimbursement of eligible
expenses or in-kind benefits shall be made promptly, subject to the Company’s
applicable policies, but in no event later than the end of the year after the
year in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. Lastly, for purposes of Section 409A of the Code, the right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE     GOODMAN NETWORKS INCORPORATED

/s/ Craig Holmes

    By:  

/s/ Monty West

    Title:  

Executive Vice President of Human Resources



--------------------------------------------------------------------------------

Schedule A – Goodman Networks Executive Management Bonus Plan

Payout Scale

 

1. Executive Vice President/President/CFO/CIO

 

     100% of Target EBITDA
and 90% of Target Revenue     120% of Target
EBITDA and 90% of
Target Revenue     140% of Target
EBITDA and 95% of
Target Revenue  

Bonus as Percentage of Compensation

     35 %      50 %      70 % 